Title: To James Madison from Anthony Merry, 26 December 1804 (Abstract)
From: Merry, Anthony
To: Madison, James


26 December 1804, Washington. “Having, as I had the Honor to inform you in my Letter of the 2d. of October, transmitted to the Commander in Chief of His Majesty’s Ships on the Halifax Station, a Copy of the Document which accompanied your Letter to me of the 25th. September respecting James Mathews, an American Citizen, who was supposed to have been pressed into his Majesty’s Service, and, to be actually serving on board his Majesty’s Ship Driver, I have now the Honor, Sir, to accquaint you, that I have just recieved an Answer from Vice-Admiral Sir Andrew Mitchell, stating, that no such Person as James Mathews, is, or ever was, on board or belonging to that Sloop, or any other Ship of the Squadron under his Command, and that if the Person in Question had been found, he should not have failed to pay every Attention to your Application for his Release.”
